 Case 18-21923       Doc 16     Filed 01/04/19       Entered 01/04/19 11:02:32      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT

IN RE:                                          :      Chapter 13

       Peter C. Largent and                            :      Case Number: 18- 21923 jjt

       Mylene N. Largent



            Debtor(s)                           :      January 4, 2019


                                CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy
Procedure, 2002 and 7004, the undersigned certifies that on the 4th day of January, 2019, the
following documents were served on the U.S. Trustee and all appearing parties via the court’s
electronic filing system or, by first class mail/or Certified Mail/Return Receipt Requested on the
parties listed in section 2 below.

1.     Documents Served:

       1.      Motion
       2.      Proposed Order

2.       Parties Served Via First Class Mail:

       1.      Peter and Mylene Largent
               22 Drury Lane
               New Britain, CT 06053

       2.      See Attached List of Creditors

Dated: January 4, 2018
                                                /s/ Jonathan G. Cohen
                                                Jonathan G. Cohen
                                                Attorney for Debtor
 Case 18-21923     Doc 16   Filed 01/04/19   Entered 01/04/19 11:02:32   Page 2 of 2



Peter C. Largent and Mylene N. Largent                     Case Number: 18- 21923 jjt


List of Creditors Served:

American Adjustment Bureau                    Eversource
73 Field Street                               PO Box 270
Attn: President or CEO                        Attn: President or CEO
Waterbury, CT 06702                           Hartford, CT 06141-0270

                                              Freedom Mortgage Corporation
American Express                              Interstate Commerce Center
P.O. Box 297879                               Building 9, Suite 200
Attn: President or CEO                        Norfolk, VA 23502
Ft. Lauderdale, FL 33329-7879
                                              Genesis FS Card
                                              Attn: President or CEO
Berchem Moses PC                              PO Box 84049
75 Broad St                                   Columbus, GA 31908-4049
Milford, CT 06460
                                              ICS Systems
                                              P.O. Box 64378
Capital One                                   Attn: President or CEO
PO Box 30281                                  St. Paul, MN 55164
Attn: President or CEO
Salt Lake City, UT 84130                      McCalla Raymer Leibert Pierce
                                              50 Weston Street
Capital One Auto Finance                      Hartford, CT 06120
Email:
ecfnotices@ascensioncapitalgroup.com
                                              Merrick Bank
City of New Britain                           Attn: President or CEO
Water/Sewer                                   PO Box 9201
27 West Main Street                           Old Bethpage, NY 11804
New Britain, CT 06051

Comenity Bank - Bankr Dept                    Portfolio Recovery Assoc
P.O. Box 182125                               Attn: President or CEO
Attn: President or CEO                        120 Corporate Blvd
Columbus, OH 43218-2125                       Norfolk, VA 23502

Cornerstone/Dept of Ed                        LVNV Funding, LLC
Attn: President or CEO                        c/o Resurgent Capital Services
PO Box 145123                                 Email: askbk@resurgent.com
Salt Lake City, UT 84114
                                              TBOM Retail
Credit One Bank                               Attn: President or CEO
PO Box 98872                                  PO Box 4499
Attn: President or CEO                        Beaverton, OR 97076
Las Vegas, NV 89193-8872
